Citation Nr: 0515256	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  97-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis, left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for depression.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active duty for training from April to 
December 1972 and active service from January 1977 until May 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.

The Board observes that subsequent to the December 1996 
rating decision, the veteran's claim file was transferred to 
the RO in Louisville, Kentucky.

The veteran's claims were denied by the Board in a July 23, 
2002 decision.  The veteran appealed that decision and in 
March 2003, the United States Court of Appeals for Veterans 
Claims (Court), pursuant to a joint motion for remand, 
vacated the Board July 23, 2002 decision.  In December 2003, 
pursuant to the Court's order, the Board remanded the 
veteran's claims to the RO.

The issue of entitlement to an increased rating for 
degenerative arthritis of the left knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Competent clinical evidence of record establishes that the 
veteran has chronic depression which is aggravated by his 
service-connected degenerative arthritis of the left knee.  


CONCLUSION OF LAW

The veteran's chronic depression disorder is chronically 
aggravated by service-connected degenerative arthritis of the 
left knee.  38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duties to notify and assist, in 
light of the favorable determination contained herein, a 
remand for further development of the service connection 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  There 
is no prejudice to the veteran in proceeding to consider the 
matter on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran has previously established service connection for 
degenerative arthritis, residual of a left knee injury, rated 
as 20 percent disabling.  The veteran also has service 
connection in effect for degenerative disc disease of the 
lumbar spine, and service connection in effect for right and 
left lower extremity radiculopathy.

In his various correspondence, the veteran has maintained 
that, as a result of his service-connected left knee injury, 
he has been unable to continue his chosen profession as a 
housepainter, and that such has contributed to his currently 
diagnosed depression.  In support of that contention, the 
veteran submitted a March 1999 statement from a staff 
psychiatrist and a social worker at the VA Medical Center in 
Knoxville, Iowa.  In this statement, the staff psychiatrist 
opined that the veteran's chronic pains and his unemployment 
contributed to his depression.  

VA examinations performed in October 1999 and March 2000 
revealed knee pain upon flexion.  Such pain was noted to 
limit motion.  Additionally, the veteran was observed to walk 
with a stiff-legged gait, and it was noted that he typically 
ambulated with the use of a cane and a leg brace.  The VA 
examiner in October 1999 stated that the veteran's knee 
condition prevented him from performing heavy manual labor or 
work that would require frequent climbing, bending, twisting 
or any working in any other awkward positions.  The October 
1999 examiner stated that he believed that the veteran had 
situational depression and that the pain in his left knee 
contributed to that.  The examiner was unable to say what 
percent of the veteran's depression could be attributed to 
the veteran's left knee injury.

An October 1999 VA psychiatric examination indicates that the 
veteran has a dysthymic disorder.  The examiner thought that 
the veteran's depression was more likely the result of 
childhood or adolescent events, as well as prolonged and 
intense alcohol and cocaine abuse, than from the veteran's 
service-connected left knee injury.  The examiner further 
stated that he was unable to ascertain a clear aggravation in 
the veteran's depression as a result of the chronic pain 
associated with his left knee injury, as there were no 
significant differences in the signs of depression before and 
after the injury.
 
In this case the October 1999 VA examiner expressed the 
opinion that it was less than likely that the veteran's 
depression was related to his service-connected left knee 
disability.  However, three other VA professionals, a VA 
psychiatrist, a VA social worker, and a VA orthopedist, have 
all expressed the opinion that the veteran's depression is 
aggravated by the veteran's service-connected left knee 
disability.  As noted above, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen 
supra.

The Board finds that there is at least an approximate balance 
of positive and negative evidence in support of the veteran's 
claim.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Accordingly, the Board concludes that service connection may 
be granted for additional disability due to aggravation of 
depression, which is proximately due to, or the result of, a 
service-connected disability.




ORDER

Service connection is granted for additional disability due 
to aggravation of depression.


REMAND

It appears that subsequent to the Court action in March 2003, 
additional evidence, and rating decisions reflecting 
readjudication of the issue on appeal, occurred that were not 
included in the claims folder at the time of the December 
2003 Board remand.  While the issue on appeal was 
readjudicated with consideration of the additional evidence 
in August 2003 and April 2004, the Board notes that the 
veteran's claim for an increased rating for his left knee 
degenerative arthritis has been returned to the Board without 
the issuance of a supplemental statement of the case 
reflecting such readjudication in the course of a current 
appeal.  Moreover, a VA letter to the veteran dated June 30, 
2004 advised him the April 2004 rating decision was invalid 
with regard to the issue on appeal.

The agency of original jurisdiction will furnish the 
appellant and his or her representative, if any, a 
supplemental statement of the case if the agency of original 
jurisdiction receives additional pertinent evidence after a 
statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified to the Board of Veterans' Appeals and the 
appellate record is transferred to the Board.  38 C.F.R. § 
19.31(b)(1) (2004).  Since additional pertinent evidence was 
received while the veteran's claims file was at the RO, the 
veteran's left knee claim must be returned to the RO for 
issuance of a supplemental statement of the case.

The veteran submitted his substantive appeal in October 1997.  
On this substantive appeal, the veteran requested that he be 
provided a Travel Board hearing before a Veterans Law Judge 
at the RO.  In a February 1998 statement, the veteran 
requested a hearing before a hearing officer at the RO.  
However, even when given the option, the veteran did not 
indicate that he no longer wanted a Travel Board hearing 
before a Veterans Law Judge.  Accordingly, the veteran must 
be provided the opportunity to provide testimony at a Travel 
Board hearing.

In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

1.  The RO should readjudicate the 
veteran's claim for an increased rating 
for degenerative arthritis of the left 
knee with consideration all of the 
evidence submitted since the February 
2001 supplemental statement of the case.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

2.  When the above action has been 
accomplished, and if the benefit sought 
is not granted, the RO should schedule 
the veteran, in accordance with the 
docket number of this case for a Travel 
Board hearing before a Veterans Law Judge 
at the RO, unless otherwise indicated.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


